 NEWARK ELECTRONICS CO., INC.553tices and grounds men, performing electrical work including installa-tion, erection, maintenance, repair or the moving, lifting or placingof electricalmaterials or equipment excluding all office clericals,guards, and supervisors10 asdefined in the Act.[Text of Direction of Election omitted from publication.]10The parties,though conceding that general foremen have the power to hire and dis-charge, and are supervisors,urgethat theybe permitted to vote as their position changesfrom day today.Whenevera job requires 10 or more employees,a general foreman isplaced in charge.However, it appears from the record that no particular persons areregularly employed as general foremen.Rather there is a rapid and frequent change Inthe journeymen employees selected to serve in such capacity.Consequently,we find thatthe exercise of supervisoryauthorityby an employee acting as a general foreman isirregular and sporadic and does not warrant findingthatsuch employees are Ineligible tovote in the election.Newark Electronics Co., Inc.andRetail Clerks Union,Local 770,AFL-CIO,affiliated with Retail Clerks International Asso-ciation and New Furniture and Appliance Drivers, Warehouse-men & Helpers,Local 196, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Independent,Petitioners.'CasesNos.21-RC-6753 and 21-RC-6775.May 15, 1961DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Jerrold H.Shapiro, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in thiscase, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the distribution and sale of elec-tronic parts and components. Its operation is primarily wholesalealthough it also makes some retailsales.The Petitioner in Case No.21-RC-6753, herein called the Retail Clerks, seeks a unit of all em-'The names of both Petitioners appear as amendedat thehearing.131 NLRB No. 82. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees excluding the outside salesmen and office clerical employees.The Petitioner in Case No. 21-RC-6775, herein referred.to as theTeamsters, seeks an overall unit of all employees including officeclericals, but requests Board determination of the unit placement ofthe outside salesmen.The Employer agrees with the Teamsters thatan overall unit including office clericals is appropriate, but would alsoinclude the outside salesmen.There is no history of collectivebargaining.The parties agree that the purchase inventory clerks, buying clerks,followup clerks, returned goods clerk, price-checking clerk, telephoneorder takers, mail-order taker, store counter salesmen, and stockmenshould be included in the unit.As most of these employees physicallyhandle merchandise, and work in close proximity to other employeesincluded in the unit by agreement, we find that they are plant clericalemployees and shall include them.'The parties also agree, and wefind, that the shipping and receiving clerks and the janitor should beincluded in the unit as they have similar employment conditions andinterests as, and work in close proximity to employees included in theunit.The parties were in dispute as to the unit placement of the followingcategories:The outside salesmen, who are among the most highly salaried ofthe Employer's employees, solicit orders from the Employer's indus-trial customers and promote the sale of its products.They spendabout 90 percent of their time away from the establishment, and comein only periodically to expedite orders or to pick up merchandise fora special delivery. It is clear, therefore, that, although there is somecontact with other employees, the outside salesmen work principallyunder different conditions and have no substantial community of em-ployment interests with the employees at the distribution center.Weshall therefore exclude them.'The Retail Clerks contends that the telephone switchboard oper-ators, IBM operator, IBM clerks, IBM typists, file clerks, generaloffice clerk, accounts receivable clerk, and accounts payable clerk areoffice clerical employees and should therefore be excluded.The telephone switchboard operators perform the usual functionsof their classification and do not interchange with other employees.The IBM operator and IBM clerks, who work in a separate office andrarely interchange with other employees, prepare invoices, packingslips, and monthly sales reports, and verify sales slips and cards pre-pared by IBM typists. the IBM typists, who work in the packingslip department and infrequently interchange with other employees,spend most of their time preparing packing slips and IBM cards forsSeeJ. Segari & Co.,114 NLRB 1159.s AllanD. Bevier, Inc,118 NLRB 1335. NEWARK ELECTRONICS CO., INC.555each transaction from handwrittensales orders.The file clerks, whowork in the invoice and order processing office and in the expeditingdepartment, spend all their time processing and filing papers and,except for the file clerk in the expediting department who relieves atelephone operator for 1 hour each day, do not interchange withother employees.A general office clerk, who assists the comptrollerand the file clerks and is responsible for the petty cash and freightbills, and the accounts receivable clerk and accounts payable clerk,who perform the usual duties of their classification, all work in theinvoice and order processing office, have limited occasion to go intootherareasof the establishment, and rarely interchange with otheremployees.All these employees work in partitioned offices, under thesame working conditions, and possess similar employment interests.While the Retail Clerks took no position as to the status of the NCRoperator, the evidence indicates that this individual, who checks salesreports and posts .accounts receivable and payable on the NationalCash Register, also works in the invoice and orderprocessing office,possessesemployment interestssimilar tothose of other employeesin that office, and does not interchange with other employees.From the foregoing and the entire record, we find that the tele-phone switchboard operators, IBM operator, IBM clerks, IBM typists,file clerks, general office clerk, accounts receivable clerk, accountspayable clerk, and NCR operatorare office clericalemployees. Inaccord, therefore, with Board policy in the wholesale distribution in-dustry, as there is objection to the inclusionof office clerical employees,we shall exclude them from the unit found appropriateAccordingly, we find that a unit of the following employeesis i,p-propriate for purposes of collectivebargainingwithin the meaningof Section 9 (b) of the Act.All employees at the Employer's Los Angeles, California, oper-ation, including plant clerical employees, shipping clerks,receivingclerks, janitor, and all regular part-time employees,5 but excludingall office clerical employees, confidential employees,6outside salesmen;watchmen, guards, and all supervisors' as defined in the Act.[Text of Direction of Election omitted from. publication.]'Interstate Supply Company,117 NLRB 1062.° The Employer has apart-time cashierand apart-time counter-sales clerk,who workonly on Saturdays.Both work under the same conditions,and have duties and employ-ment interests similar to employees included in the unit.None of the parties disputedtheir inclusionWe find that the part-time cashier and counter-sales clerk are regularpart-time employees,and they are therefore included.SeeS.G.Tilden,Incorporated,129 NLRB 1096.G The parties agree, and we find, that the secretary to the president and vice presidentis a confidential employee and should be excluded.7Evidence indicated that Balsam,the comptroller,Clark, the IBM tab supervisor,Ben Poacher,the shipping and receiving supervisor,Sterling, the telephone sales super-visor,and Chico and Gebler,the purchasing and stockroom supervisors,have authority tohire and discharge or effectively to recommend such action.Accordingly,we find thatthey are supervisors within the meaning of the Act and exclude them.